DETAILED ACTION
Status of Claims
This Office Action is in response to claims filed with on 07/20/2022.
Claims 1-2, 4-9, 11-16 and 18-20 are pending while claims 3, 10 and 17 are canceled.
Claims 1-2, 4-9, 11-16 and 18-20 have been examined hereon.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With respect to rejection of claims under 35 U.S.C. 103, Applicant on one hand admits “McClelland also describes that a notification alert can be sent to a participant of the returned transaction. Since intersecting funds with a propagation profile are likely to trigger an event, a notification of the event or an alert may be performed by the transmitter 910 to inform the network participant of the event. For example, if funds deposited by the customer 906 are to be returned, then the customer 906 likely wishes to be notified of this fact. See, paragraph [OO67],” Applicant is of the opinion that MoClelland fails to render obvious the features of Claim 1, “posting an announcement of the reversal of the blockchain transaction with a fraction of value from the UTXO to an address of the blockchain ledger which is not accessible to the previous owner of the UTXO.”
Examiner fully considers Applicant’s position, but respectfully disagree as McClelland disclose broadcasting or notifying via valid blockchain transaction to network participants of a reversal of the blockchain transaction fund (a fraction of value from the UTXO) to an address of the blockchain ledger which would not be accessible to the previous owner of the UTXO.

Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200202358 A1 (“McClelland”) in view of US 20160203477 A1 (“Yang”).
Per claims 1, 8, and 15, McClelland discloses:
a processor of a wallet node (e.g. processing system) (Section [0076]);
a memory (e.g. processor readable storage media) storing one or more instructions that when executed by the processor configure the processor to… (Section [0081]);
identify blockchain transaction submitted to a blockchain ledger of the blockchain network which includes a UTXO with at least one characteristic of interest (e.g. An auditor 106 receives a tagging profile 110 identifying funds with weighting values associated therewith (e.g., a set of transaction outputs with risk values). The auditor 106 further received an identification of funds 108 from a participant 104. The identification of funds illustrated in FIG. 1 is a set of xpubs each representing a cryptocurrency wallet of interest to the participant 104.) (Figs. 9-10; Section [0029-0030, 0037, 0059]);
compute a valuation of the UTXO based on the at least one characteristic of interest and provide the valuation to an owner of the UTXO (e.g. As the tainted funds are spent and combined with fresh funds (e.g., funds not associated with a weighting value), the new transaction outputs inherit the weight values from the tainted funds proportionally according to the fraction of input value to new transactions represented by the tainted funds… Another example of a trigger based on intersection of the spending history with the propagation profile is a notification alert sent to a participant. Since intersecting funds with a propagation profile are likely to trigger an event, a notification of the event or an alert may be performed by the transmitter 910 to inform the network participant of the event. (Section [0081]) (Fig. 2; Section [0022, 0025, 0027, 0031, 0054, 0067]);
execute a smart contract (a payment gatekeeper) to reverse the blockchain transaction with the UTXO and return the UTXO to a previous owner of the UTXO (e.g. generate a blockchain transaction returning the funds to the sender) (Section [0066]); and
post an announcement of the reversal of the blockchain transaction with a fraction of value from the UTXO to an address of the blockchain ledger which is not accessible to the previous owner of the UTXO (e.g. a payment gatekeeper 918 forms and broadcasts a blockchain transaction in response to the intersection condition. Examples of triggers may be when funds deposited by a customer 906 with a digital asset service provider are deemed to intersect with stolen funds. In this case, the digital asset service provider may be required to not interact with the funds. Accordingly, the payment gatekeeper 918 may generate a blockchain transaction returning the funds to the sender. In other words, by signing a new, valid blockchain transaction with an output known to be associated with the customer 906 who deposited the funds (e.g., a known return address, an address known to have been generated as part of a wallet controlled by the customer 906, etc.) (Section [0066-0067]).
Although McClelland discloses a system/method for identifying a UTXO on a blockchain and computing/updating the value of the UTXO based on an elapsed time between events associated with  at least one COI, McClelland does not specifically disclose connect to a blockchain network comprised of a plurality of peer nodes, at least one unspent transaction output (UTXO) exchange platform node and at least one secondary UTXO market node.  However Yang, in analogous art of blockchain transactions, discloses:
connect to a blockchain network comprised of a plurality of peer nodes, at least one unspent transaction output (UTXO) exchange platform node and at least one secondary UTXO market node (e.g. the cryptocurrency exchange server systems can be coupled to an in communication with a distributed consensus network) (Section [0026]).
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the blockchain transaction computers of McClelland to be coupled to various nodes that make up the blockchain, as taught by Yang, because one of ordinary skill in the art knows that blockchain systems are made up of multiple nodes that form the blockchain (See Yang section [0026]).
Per claims 2, 9, and 16, McClelland in view of Yang discloses all of the limitations of claims 1, 8, and 15 above.  McClelland further discloses:
compute the valuation of the UTXO based on a latest UTXO history data (e.g. the tagged funds thus dilute as they move around the blockchain and combine with non-tagged funds) (Section [0063]).
Per claims 4, 11, and 18, McClelland in view of Yang discloses all of the limitations of claims 1, 8, and 15 above.  Yang further discloses:
exchange (e.g. cryptocurrency exchange) the UTXO via the at least one UTXO exchange platform node (e.g. exchange server) (Figs. 1-2; Section [0017, 0038, 68]).
Per claims 5, 12, and 19, McClelland in view of Yang discloses all of the limitations of claims 1, 8, and 15 above.  Yang further discloses:
allow the peer node of the plurality of the peer nodes to place the UTXO on the at least one secondary UTXO market node (e.g. the wallet service can attempt to trade the cryptocurrency in multiple exchange servers and select the best one or more of the exchange servers) (Section [0017]).
Per claims 6 and 13, McClelland in view of Yang discloses all of the limitations of claims 1 and 8 above.  McClelland further discloses:
reduce the valuation (e.g. coins may trade at a discount) of the UTXO if an event associated with the at least one COI deems the UTXO undesirable (e.g. tainted or at risk) (Fig. 2; (Section [0025, 0027, 0065]).
Per claims 7 and 14, McClelland in view of Yang discloses all of the limitations of claims 1 and 8 above.  McClelland further discloses:
increase the valuation of the UTXO if an event associated with the at least one COI deems the UTXO desirable (e.g. the funds of interest may also be funds that are of economic interest, such as funds that have been associated with another market participant of interest) (Section [0019]).
Per claim 20, McClelland in view of Yang discloses all of the limitations of claim 15 above.  McClelland further discloses:
increasing or decreasing (e.g. coins may trade at a discount) the valuation of the UTXO depending on an event associated with the at least one COI (e.g. tainted or at risk) (Fig. 2; (Section [0025, 0027, 0065]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PGPub Tarmann et al. (US 2022/0114663); Tarmann, in analogous art of asset appraisal, discloses: based on an elapsed time between events associated with the at least one COI (e.g. updating, at the memory and according to an interval of time, the appraisal value based on upon any changes in the information about the real estate property being monitored) (Section [0102]-[0103]).
PGPub Amin (US 2020/0013053); Amin discloses execute a smart contract to reverse the blockchain transaction with the UTXO and return the UTXO to a previous owner of the UTXO; and post an announcement of the reversal of the blockchain transaction with a fraction of value from the UTXO to an address of the blockchain ledger which is not accessible to the previous owner of the UTXO (Pars. 0028).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WODAJO GETACHEW whose telephone number is (469)295-9069. The examiner can normally be reached M-F 8:00-6:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WODAJO GETACHEW/Examiner, Art Unit 3685                                                                                                                                                                                                        

/MAMON OBEID/Primary Examiner, Art Unit 3685